Mr. Justice Matchett, J., dissenting: Because of the importance of the controlling question raised on this appeal I am constrained to dissent. The precise question arising on this record, as I see it, has not been decided. The right of the United States to a preference over other creditors on its claims for taxes (even over the State in whose courts it appears) is settled by decisions of the State and Federal courts as illustrated in Matter of Lincoln Chair & Novelty Co., 274 N. Y. 353, and Company of Spokane v. United States, 279 U. S. 80. Many similar cases might be cited. The Government frankly asks an extension of the rule announced in those cases. . By section 70 of chapter 3 of the Illinois Statutes the Legislature has provided that all claims of whatever class and all demands exhibited to the probate court within one year from the granting of letters shall be forever barred as to all property of the estate which has been inventoried or accounted for by the executrix or administrator, and any claims filed after the year are to be paid only out of subsequently inventoried assets. This statute is not a statute of limitations. It is an integral part of an act of the Legislature of Illinois designed to create positive property rights and titles in all estates of which the decedent was possessed or seized at his death. The Supreme Court of Illinois has so construed the act in Peacock v. Haven, 22 Ill. 23; Waughop v. Bartlett, 165 Ill. 124, and many other cases. Even the sovereign State of Illinois submitting its claim to the courts is bound by this statute to the same extent as the humble citizen. People v. Small, 319 Ill. 437. The Supreme Court of the United States has approved of this construction of the act in Hulburd v. Commissioner of Int. Rev., 296 U. S. 300, and Pufahl v. Estate of Parks, 299 U. S. 217. The question here is whether upon submitting its claim to the probate court against an estate the United States is bound by the law of the forum to which it has appealed. Its right to a preference is not questioned. Cases cited to that proposition are not in point. The State law was enacted pursuant to the powers reserved to the States under Article V, Amendment X of the Constitution of the United States. The United States may, by statute, create a preference for its own claims on account of taxes. It is not necessary to the" exercise of that power that it should disregard the legislation of the State of Illinois which determines the devolution of estates. The question is important — either directly or indirectly affecting all property within the State which now is or hereafter may be brought within the jurisdiction of the probate court or county court. If anything at all is left of the powers reserved under the Constitution to the States, it would seem the Government should be bound by the local law as is the State and its citizens. United States v. Hailey, 2 Idaho 22, is directly in point and (while distinguishable on the facts) the opinions of the Supreme Court of the United States in Hulburd v. Commissioner of Int. Rev., 296 U. S. 300, and Pufahl v. Estate of Parks, 299 U. S. 217, seem to be consistent with this view.